 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL JAFAIN HARRIS,                           Case No. 1:18-cv-01210-JDP
12                       Plaintiff,                   SCREENING ORDER
13           v.                                       FINDINGS AND RECOMMENDATIONS TO
                                                      DISMISS CASE FOR FAILURE TO STATE
14    MADERA COUNTY,                                  CLAIM

15                       Defendant.                   ECF No. 1

16                                                    OBJECTIONS, IF ANY, DUE WITHIN 14
                                                      DAYS
17
                                                      ORDER DIRECTING CLERK OF COURT TO
18                                                    ASSIGN CASE TO DISTRICT JUDGE

19

20          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
21   under 42 U.S.C. § 1983. Plaintiff’s complaint, filed September 6, 2018, ECF No. 1, is before the
22   court for screening under 28 U.S.C. § 1915A. Plaintiff alleges that a judge in his criminal trial
23   allowed illegally obtained evidence to be used against him, which led to his conviction.
24   Plaintiff’s claims may not be brought under § 1983 because “judgment in favor of the plaintiff
25   would necessarily imply the invalidity of his conviction or sentence.” Heck v. Humphrey 512
26   U.S. 477, 486-87 (1994). Therefore, we recommend that plaintiff’s claims be dismissed without
27   prejudice.
28

                                                       1
 1          I.      SCREENING AND PLEADING REQUIREMENTS

 2          A district court must screen a prisoner’s complaint that seeks relief against a governmental

 3   entity, its officer, or its employee. See 28 U.S.C. § 1915A(a). The court must identify any

 4   cognizable claims and dismiss any portion of the complaint that is frivolous or malicious, fails to

 5   state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 6   immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 7          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 8   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 9   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

10   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

11   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

12   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

13   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

14   1038 (9th Cir. 2016) (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)). Instead, what

15   plaintiff must state is a “claim”—a set of “allegations that give rise to an enforceable right to

16   relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc)

17   (citations omitted).

18          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

19   U.S. 519, 520 (1972) (per curiam). However, the court may dismiss a pro se litigant’s complaint

20   “if it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim
21   which would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir.

22   2017) (quoting Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).

23          II.     THE COMPLAINT

24          Plaintiff is a California state prisoner. ECF No. 1 at 1. He names one defendant: Madera

25   County. Id. Plaintiff seeks to bring various claims based on the following facts:

26                           On October 2-24, [sic] 2017 U.S. Superior Court Judge Dale
                    Blea allowed illegally obtained evidence provided by the Madera
27
                    County Department of Corrections to be used against me in a jury
28                  trial by the Madera County District Attorney Cavin Cox under the

                                                         2
 1                   adoption of guilt, which represented over 50% of the District
                     Attorney’s case and as a moving force in case (MCR054240)[.]
 2

 3   Id. at 3. Plaintiff was convicted and sentenced to life in prison. Id. He seeks damages and a
 4   “jury trial on all issues triable by jury.” Id. at 6.
 5           III.    DISCUSSION
 6           In Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), the Supreme Court held that to
 7   recover damages for “harm caused by actions whose unlawfulness would render a conviction or
 8   sentence invalid,” a § 1983 plaintiff must prove that the conviction or sentence was reversed,
 9   expunged, or otherwise invalidated. The favorable-termination rule laid out in Heck provides that
10   claims that, if successful, would necessarily imply the invalidity of a conviction or sentence, must
11   be brought by way of a petition for writ of habeas corpus, after exhausting appropriate avenues
12   for relief. See Muhammad v. Close, 540 U.S. 749, 750-51 (2004).
13           Here, plaintiff seeks to bring a § 1983 suit challenging the search and seizure that led to
14   his arrest and subsequent criminal conviction. If the court rules that plaintiff’s constitutional
15   rights were violated at his criminal trial, the ruling would imply that his conviction is invalid. See
16   Heck, 512 U.S. at 487. Indeed, the relief plaintiff seeks includes a new trial. See ECF No. 1 at 6.
17   Therefore, plaintiff’s claims are barred by Heck v. Humphrey.
18           “In cases where a prisoner’s section 1983 complaint evinced a clear intention to state a
19   habeas claim, we have said that the district court should treat the complaint as a habeas petition.”
20   Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir. 1995). Here, plaintiff’s claim sounds in
21   both § 1983 and habeas corpus because he seeks both damages and a new trial. Accordingly, we
22   will not recommend conversion of plaintiff’s defective § 1983 claim into a habeas petition. See
23   id. (“When the intent to bring a habeas petition is not clear, however, the district court should not
24   convert a defective section 1983 claim into a habeas petition.”).
25           IV.     ORDER
26           The clerk of court is directed to assign this case to a district judge, who will preside over
27   this case. The undersigned will remain as the magistrate judge assigned to the case.
28

                                                             3
 1            IV.    RECOMMENDATION

 2            We recommend that plaintiff’s complaint, ECF No. 1, be dismissed without prejudice for

 3   failure to state a claim for relief. The undersigned submits the findings and recommendations to

 4   the district judge presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the

 5   Local Rules of Practice for the United States District Court, Eastern District of California. Within

 6   fourteen days of the service of the findings and recommendations, plaintiff may file written

 7   objections to the findings and recommendations with the court. That document should be

 8   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The district judge

 9   will review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C). Plaintiff’s failure

10   to file objections within the specified time may result in the waiver of rights on appeal. See

11   Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014).

12
     IT IS SO ORDERED.
13

14
     Dated:      April 12, 2019
15                                                     UNITED STATES MAGISTRATE JUDGE
16

17

18   No. 203
19

20
21

22

23

24

25

26
27

28

                                                       4
